Case: 22-40095     Document: 00516517076         Page: 1     Date Filed: 10/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 22-40095                         October 21, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Antonio Gomez-Ramirez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:21-CR-1468-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Francisco
   Antonio Gomez-Ramirez has moved for leave to withdraw and has filed a
   brief in accordance with Anders v. California, 386 U.S. 738 (1967), and United
   States v. Flores, 632 F.3d 229 (5th Cir. 2011). Gomez-Ramirez has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40095     Document: 00516517076         Page: 2   Date Filed: 10/21/2022




                                  No. 22-40095


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                       2